                    3210IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


JAMES RICHARD DUDLEY,

                              Plaintiff,

vs.                                                      Case No. 14-3210-SAC

BUTLER COUNTY DISTRICT ATTORNEY’S
OFFICE AND ASSISTANT DISTRICT
ATTORNEY JOSEPH M. PENNEY,

                              Defendants.


                                      O R D E R

        This case was removed to this court from the state district

court of Butler County, Kansas.              Doc. No. 1.    Plaintiff has raised

claims under 42 U.S.C. § 1983 and the Kansas Tort Claims Act.                     See

Doc. No. 1-2.         Plaintiff alleges that he has been prosecuted in

state       court   in   retaliation        for    plaintiff’s    constitutionally

protected conduct and that plaintiff was not given proper notice

of    the    charges     against    him.          Previously,    the   court   stayed

proceedings as to plaintiff’s claims for damages pursuant to the

Younger doctrine while the state prosecution went forward.                       The

court dismissed plaintiff’s claims for injunctive relief.                      After

learning that the state appellate proceedings related to the

prosecution had concluded, the court lifted the stay recently and

asked    plaintiff       to    address   prosecutorial      immunity     and   suable

entity issues by August 16, 2019.                 Doc. No. 49.


                                             1
      Plaintiff has failed to bring an argument as to why defendant

Penney is not immune from a § 1983 damages claim under the doctrine

of prosecutorial immunity. Nor has plaintiff shown that the Butler

County District Attorney’s Office is a suable entity.

      “[P]rosecutors are absolutely immune from liability under [42

U.S.C. § 1983] for their conduct in ‘initiating a prosecution and

in presenting the State’s case,’ insofar as that conduct is

‘intimately associated with the judicial phase of the criminal

process.’”    Burns v. Reed, 500 U.S. 478, 486 (1991)(quoting Imbler

v. Pachtman, 424 U.S. 409, 430-31 (1976)).          This immunity has been

applied in cases alleging the initiation of judicial action in

retaliation for activity protected by the First Amendment.                See

Benavidez     v.    Howard,     2019       WL   3519156   *4    (10th    Cir.

8/2/2019)(dismissing claim that motion for protective order was

filed to chill First Amendment rights); Nielander v. Board of

County Com’rs, 582 F.3d 1155, 1164 (10th Cir. 2009)(dismissing §

1983 claim alleging First Amendment retaliation against prosecutor

who brought criminal threat charge).             Defendant Penney is also

entitled to dismissal of any claim under the Kansas Tort Claims

Act because of the discretionary immunity provisions of K.S.A. 75-

6104(e).1    See Moral v. Telegram Pub. Co., Inc., 2013 WL 3970173


1 Under K.S.A. 75-6104(e), a state governmental employee is not liable for
damages resulting from “any claim based upon the exercise or performance or
the failure to exercise or perform a discretionary function or duty on the
part of a governmental entity or employee, whether or not the discretion is
abused and regardless of the level of discretion involved.”

                                       2
*5-6 (Kan.App. 8/2/2013); Schmeidler v. Drees, 2003 WL 21948155 *8

(Kan.App. 8/8/2003).   The court determines that plaintiff has not

alleged a plausible claim against defendant Penney because he is

entitled to immunity under the facts plaintiff asserts.

     The court further determines that plaintiff may not bring an

action against the “Butler County District Attorney’s Office”

because it is a governmental sub-unit and not a separate suable

entity.    See Goings v. Sumner County District Attorney’s Office,

2013 WL 6440267 *2 (D.Kan. 12/9/2013)(dismissing claim against

Sumner County District Attorney’s Office). As explained in Goings,

supra:

     Under Kansas law, absent a specific statute, subordinate
     governmental agencies do not have the capacity to sue or
     be sued. Mason v. Twenty–Sixth Judicial District, 670
     F.Supp. 1528, 1555 (D.Kan. 1987); Hopkins v. State, 237
     Kan. 601, 702 P.2d 311, 316 (1985). Actions against
     Kansas district attorney's offices and county attorney's
     offices have routinely been dismissed because they are
     not entities capable of being sued.

     For   the   above-stated   reasons,   the   court   directs   that

plaintiff’s remaining claims for damages be dismissed and that

this case be closed.

     IT IS SO ORDERED.

     Dated this 23rd day of August, 2019, at Topeka, Kansas.




                          s/Sam A. Crow___________________________
                          Sam A. Crow, U.S. District Senior Judge


                                  3
4
